PD-0077-15
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
September 14, 2015                                                                 Transmitted 9/11/2015 11:24:46 AM
                                                                                     Accepted 9/11/2015 11:30:43 AM
                                                                                                      ABEL ACOSTA
                                                                                                              CLERK
                                               OFFICE OF
                                STATE PROSECUTING ATTORNEY
                                          P.O. BOX 13046
                                          CAPITOL STATION
                                          AUSTIN, TX 78711
                                           (512) 463-1660
        LISA C. MCMINN                                                             JOHN R. MESSINGER
  STATE PROSECUTING ATTORNEY                                              ASST. STATE PROSECUTING ATTORNEY

                                                                                  STACEY M. GOLDSTEIN
                                                                          ASST. STATE PROSECUTING ATTORNEY




                                         September 11, 2015


  Honorable Abel Acosta
  Clerk of the Court
  P.O. Box 12308; Capitol Station
  Austin, Texas 78711

  Re:      PD-0077-14
           Steven Cole v. The State of Texas

  Dear Mr. Acosta:

  Oral Argument has been granted for the above referenced case. This letter serves as notice that I
  will be in attendance to argue on Wednesday, September 16, 2015.

                                                Respectfully Submitted,

                                                /s/ John R. Messinger
                                                JOHN R. MESSINGER
                                                Assistant State Prosecuting Attorney
                                                Bar I.D. No. 24053705

                                                P.O. Box 13046
                                                Austin, Texas 78711
                                                information@spa.texas.gov
                                                512-463-1660 (Telephone)
                                                512-463-5724 (Fax)


  cc:      Hon. Zan Colson Brown                zan.brown@co.gregg.tx.us
           Hon. Ebb Mobley                      ebbmob@aol.com